Exhibit 10.13

CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT

THIS FORM OF CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT MAY BE ENTERED INTO
BETWEEN MEDIVATION, INC. AND EACH OF ITS OFFICERS (“OFFICER”), SENIOR VICE
PRESIDENTS (“SVP”), VICE PRESIDENTS (“VP”) AND SENIOR DIRECTORS (“SD”). THIS
AGREEMENT PROVIDES FOR DIFFERENT LEVELS OF BENEFITS FOR OFFICER AND SVPS VERSUS
VPS AND SDS. WHERE THE BENEFIT LEVELS DIFFER AMONG CLASSIFICATIONS, THE BENEFIT
LEVELS FOR EACH CLASSIFICATION ARE INDICATED IN THIS FORM OF AGREEMENT IN
BRACKETED TEXT.

This CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT (this “Agreement”) is made
as of the              th day of                         , 2         by and
between Medivation, Inc., a Delaware Corporation, and
                                 [Officer/SVP: (“Executive”)][VP/SD:
(“Employee”)].

Background

WHEREAS, this Agreement provides the terms and conditions for the severance
benefits that the Company will provide to [Executive/Employee] due to
[Executive’s/Employee’s] Qualifying Termination (as defined below) with the
Company following a Change of Control (as defined below).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intended to be legally bound hereby, the parties hereto
agree as follows:

Agreement

1. Definitions. The following words and phrases shall have the meanings set
forth below for the purposes of this Agreement (unless the context clearly
indicates otherwise):

(a) “Base Salary” shall mean [Executive’s/Employee’s] base salary or regular
wage rate in effect immediately prior to the Qualifying Termination (not giving
effect to any decrease in base salary providing Employee with Good Reason for
termination of his or her employment). Base Salary does not include variable
forms of compensation such as but not limited to overtime, lead premiums, shift
differentials, bonuses, incentive compensation, commissions, expenses or expense
allowances.

(b) “Board” shall mean the Board of Directors of Company, or any successor
thereto.

(c) “Cause,” as determined by the Board in good faith, shall mean Employee has:

(1) failed to perform his or her stated duties in all material respects, which
failure continues for fifteen (15) days after [Executive’s/Employee’s] receipt
of written notice of the failure from the Company;

(2) intentionally and materially breached any provision of this Agreement or any
other written agreement with the Company, and has not cured such breach within
fifteen (15) days after [Executive’s/Employee’s] receipt of written notice of
the breach from the Company (provided that, the Company’s written notice is not
required if [Executive’s/Employee’s] breach is not reasonably capable of cure);

 

1



--------------------------------------------------------------------------------

(3) demonstrated [Executive’s/Employee’s] personal dishonesty in connection with
[Executive’s/Employee’s] employment with the Company;

(4) engaged in willful misconduct in connection with [Executive’s/Employee’s]
employment with the Company;

(5) engaged in a breach of fiduciary duty in connection with
[Executive’s/Employee’s] employment with the Company; or

(6) willfully violated any material law, rule or regulation, or final
cease-and-desist order (other than minor traffic violations or similar
offenses), been convicted or pled guilty (including a no contest plea) to any
felony, or engaged in other serious misconduct of such a nature that
[Executive’s/Employee’s] continued employment may reasonably be expected to
cause the Company substantial economic or reputational injury.

(d) “Change of Control” shall have the same definition as in the Company’s
Amended and Restated 2004 Equity Incentive Award Plan (the “2004 Equity Plan”).

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Company” shall mean Medivation, Inc. or its successor, and any corporation,
partnership or other entity owned directly or indirectly, in whole or in part,
by Medivation, Inc.

(g) “Disability” shall have the same definition as in the 2004 Equity Plan.

(h) “Good Reason” shall mean:

(1) a material breach of this Agreement by the Company;

(2) the Company fails to obtain the assumption of this Agreement by any
successor to Company; or

(3) the Company, without [Executive’s/Employee’s] express written consent:
(i) materially reduces [Executive’s/Employee’s] Base Salary or the aggregate
fringe benefits provided to Employee (except to the extent the decrease is
pursuant to a general compensation or benefits reduction applicable to all, or
substantially all, employees of the Company at the same position level as
Employee); (ii) materially diminishes [Executive’s/Employee’s] authority, duties
or responsibilities; or (iii) requires Employee to be based more than
twenty-five (25) miles from [Executive’s/Employee’s] office location as of the
date of this Agreement (except for required travel on Company business to an
extent substantially consistent with [Executive’s/Employee’s] business travel
obligations of the date of this Agreement).

 

2



--------------------------------------------------------------------------------

(i) “Retirement” shall mean the termination of [Executive’s/Employee’s]
employment with the Company in accordance with the retirement policies,
including early retirement policies, generally applicable to the Company’s
salaried employees.

(j) “Qualifying Termination” shall mean the occurrence, on or within twelve
(12) months following the consummation of a Change of Control, of either (y) a
termination of [Executive’s/Employee’s] employment by the Company without Cause
(and for reasons other than death or Disability), or (z) a termination of
[Executive’s/Employee’s] employment by Employee for Good Reason, and in either
case such termination is a “separation from service” as defined in Treasury
Regulations Section 1.409A-1(h)(1)(ii). The following events shall not
constitute a Qualifying Termination: (i) Employee resigns his or her employment
with the Company for any reason that does not qualify as Good Reason at any
time, including but not limited to [Executive’s/Employee’s] Retirement; or
(ii) [Executive’s/Employee’s] employment is terminated for Cause, or due to
death or Disability.

(k) “Termination Notice” shall mean a dated notice which: (i) indicates the
specific termination provision in this Agreement relied upon (if any); (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of [Executive’s/Employee’s] employment under such
provision; and (iii) specifies the anticipated date that termination of
[Executive’s/Employee’s] employment shall become effective; and (iv) is given in
the manner specified in Section 11(j).

2. Term and Termination of Agreement. The term of this Agreement shall commence
on the date hereof as first written above and shall continue through
December 31, 2009; provided that commencing on January 1, 2010 and each
January 1st thereafter, the term of this Agreement shall automatically be
extended for one additional year unless not later than December 31 of the
preceding year, the Company shall have given written notice to Employee that it
does not wish to extend this Agreement. In addition, this Agreement will
terminate immediately if [Executive’s/Employee’s] employment terminates at any
time (at the Company’s request or [Executive’s/Employee’s] request) if such
termination is not a Qualifying Termination.

3. Termination of Employment.

(a) At-Will Employment Relationship. During the term of this Agreement,
[Executive’s/Employee’s] employment relationship is at-will and both the Company
and [Executive/Employee] can terminate employment at any time, with or without
advance notice, and with or without Cause.

(b) Termination By Company For Cause. During the term of this Agreement, the
Company shall have the right to terminate [Executive’s/Employee’s] employment
for Cause by providing written notice to [Executive/Employee] specifying the
particulars of the conduct of [Executive/Employee] forming the basis for Cause
to terminate [Executive’s/Employee’s] employment. The Company also must comply
with any applicable advance notice and cure period requirement as specified in
the definition of Cause hereunder.

 

3



--------------------------------------------------------------------------------

(c) Termination By [Executive/Employee] For Good Reason. During the term of this
Agreement, [Executive/Employee] may terminate his or her employment for Good
Reason by written notice to the Company given within sixty (60) days after the
date of the occurrence of any event that [Executive/Employee] knows or should
reasonably have known constitutes Good Reason for termination. Such notice must
identify [Executive/Employee] and set forth in reasonable detail the facts and
circumstances claimed by [Executive/Employee] to constitute Good Reason and
identify [Executive’s/Employee’s] planned termination date (which must be at
least thirty (30) days from the date that the written notice is provided to the
Company). [Executive/Employee] may terminate his or her employment for Good
Reason thereafter only if the Company fails to cure the circumstances identified
in [Executive’s/Employee’s] notice as giving rise to Good Reason within thirty
(30) days after its receipt of [Executive’s/Employee’s] notice, and
[Executive’s/Employee’s] termination must become effective no later than sixty
(60) days after the date that the Company received [Executive’s/Employee’s]
notice provided hereunder.

4. Severance Benefits.

(a) Severance Benefits For Qualifying Terminations. Subject to the terms and
conditions of this Agreement (including but not limited to the execution of an
effective release agreement as described in Section 6 below), if
[Executive/Employee] suffers a Qualifying Termination, the Company will provide
the following as [Executive’s/Employee’s] sole severance benefits (the
“Severance Benefits”):

(i) Cash Severance Benefit. The Company shall pay in a lump sum an amount equal
to [Officer/SVP: eighteen (18) months of Executive’s][VP/SD: twelve (12) months
of Employee’s] Base Salary, to be paid within ten (10) business days following
the Release Effective Date (as defined in Section 6).

(ii) COBRA Premium Benefit. If [Executive/Employee] was enrolled in a group
health plan (i.e., medical, dental, or vision plan) sponsored by the Company
immediately prior to termination, [Executive/Employee] may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy) following his or her last day of employment under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (together with any state law of
similar effect, “COBRA”). If [Executive/Employee] is eligible for continued
coverage under COBRA and timely elects such continued coverage, the Company
shall pay the full amount of the COBRA premiums for [Executive/Employee] and his
or her eligible dependents for the first [Officer/SVP: eighteen (18)][VP/SD:
twelve (12)] months of such coverage or until such earlier date as either
(A) [Executive/Employee] and/or his or her eligible dependents cease to be
eligible for COBRA coverage or (B) [Executive/Employee] becomes eligible for the
group health plan coverage of a subsequent employer. Following such period of
Company-paid COBRA coverage, [Executive/Employee] will be responsible for the
timely payment of the full amount of premiums required under COBRA for the
duration of the COBRA period (if any). [Executive/Employee] must notify the
Company immediately if he or she becomes eligible for coverage by a group health
plan of a subsequent employer.

 

4



--------------------------------------------------------------------------------

(b) Other Terminations. In the event [Executive’s/Employee’s] employment
terminates other than a Qualifying Termination, [Executive’s/Employee’s] rights
upon termination shall be governed by applicable law and by the Company’s
standard employment termination policy applicable to [Executive/Employee] in
effect at the time of termination or, if applicable, any written employment
agreement between the Company and [Executive/Employee] other than this Agreement
in effect at the time of termination.

(c) Certain Reductions. The Company shall reduce the Severance Benefits by any
other severance benefits, pay in lieu of notice, or other similar benefits
payable to [Executive/Employee] by the Company that become payable in connection
with the Qualifying Termination or termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act, the California Plant Closing Act, or
any other similar state law (collectively, “WARN”), (ii) a written employment or
severance agreement with the Company, or (iii) any Company policy or practice
providing for severance, termination pay, or otherwise allowing
[Executive/Employee] to remain on the payroll for a limited period of time after
being given notice of the termination of employment. In the Company’s sole
discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being re-characterized as payments pursuant
to the Company’s statutory obligation.

5. Deductions and Withholdings. All payments under this Agreement will be
subject to applicable withholding for federal, state and local taxes. If
[Executive/Employee] is indebted to the Company as of his or her last day of
employment, the Company reserves the right to offset the Severance Benefits by
the amount of such indebtedness. Additionally, if [Executive/Employee] is
subject to withholding for taxes related to any payments or benefits, including
but not limited to any imputed income related to perquisites or withholding
taxes due in connection with the vesting or exercise of equity awards, the
Company may offset against the Severance Benefits the amount of such withholding
taxes. However, Severance Benefits payments will not be subject to any
deductions for other benefit plan purposes such as 401(k) plan contributions
and/or 401(k) loan repayments or other employee benefit plan contributions.

6. Release of Claims. In order to be eligible to receive the Severance Benefits,
[Executive/Employee] must execute and allow to become effective a general waiver
and release in substantially the form attached hereto as Exhibits A, B or C (as
applicable) within the time frame set forth therein, but in no event may such
release be effective later than sixty (60) days following the date of
[Executive’s/Employee’s] Qualifying Termination. The date
[Executive’s/Employee’s] release agreement becomes effective, as further
described in the applicable release form, is referred to herein as the “Release
Effective Date”. The Company, in its discretion, may modify the form of the
required release to comply with applicable law and shall determine the form of
the required release, which may be incorporated into a termination agreement or
other agreement with [Executive/Employee].

7. Additional Eligibility and Transition Matters.

(a) Return of Company Property. [Executive/Employee] will not be entitled to the
Severance Benefits unless and until [Executive/Employee] returns all Company
Property upon his or her termination (or earlier if so requested by the
Company). For this purpose, “Company Property” means all paper and electronic
Company documents (and all copies thereof) created and/or received by
[Executive/Employee] during his or her period of

 

5



--------------------------------------------------------------------------------

employment with the Company and other Company property which
[Executive/Employee] had in his or her possession or control including, but not
limited to, Company files, notes, lab notebooks, drawings, records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, leased vehicles, computers, computer
equipment, software programs, facsimile machines, mobile telephones, servers),
credit and calling cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part).
As a condition to receiving the Severance Benefits, [Executive/Employee] must
not make or retain copies, reproductions or summaries of any such Company
Property. However, [Executive/Employee] is not required to return his or her
personal copies of documents evidencing [Executive’s/Employee’s] hire,
termination, compensation, benefits and stock options and any other
documentation received as a shareholder of the Company.

(b) Prepayment of Advanced Amounts. [Executive/Employee] will not be entitled to
the Severance Benefits if he or she previously received an advance(s) for
business travel and entertainment expenses unless and until [Executive/Employee]
(i) properly completes and submits an expense reimbursement form(s) and
supporting receipts to his or her manager no later than the effective date of
the Qualifying Termination and (ii) repays any amounts advanced but not used and
approved for reimbursement.

(c) Transition of Work. [Executive/Employee] will not be entitled to any
Severance Benefits unless and until he or she (i) has satisfactorily
transitioned his or her work and information concerning his or her work to the
Company to the extent requested by the Company (including but not limited to
completion of exit checklists and properly signed and witnessed lab notebooks),
and (ii) has provided the Company with all logins, passwords, passcodes and
similar information created by [Executive/Employee] for documents, email and
electronic files that [Executive/Employee] created or used on Company systems.

(d) Proprietary Information Obligations. [Executive/Employee] is not eligible
for the Severance Benefits if he or she has not signed the Company’s standard
form of confidential information and inventions assignment agreement
(“Proprietary Agreement”) covering [Executive’s/Employee’s] entire period of
employment with the Company (and with any predecessor) and/or if
[Executive/Employee] does not confirm in writing that he or she is and shall
remain subject to the terms of the Proprietary Agreement.

(e) Resignation From Board. If [Executive/Employee] is a member of the Board as
of the Qualifying Termination, [Executive/Employee] will not be eligible for the
Severance Benefits unless he or she promptly resigns from the Board if requested
to do so by a majority of the Board.

8. Death of [Executive/Employee]. Any amounts due [Executive/Employee] under
this Agreement (not including any Base Salary not yet earned by
[Executive/Employee]) unpaid as of the date of [Executive’s/Employee’s] death
shall be paid in a single sum as soon as practicable after
[Executive’s/Employee’s] death to [Executive’s/Employee’s] surviving spouse, or
if none, to the duly appointed personal representative of
[Executive’s/Employee’s] estate, provided that all conditions for receipt of
such amounts have been satisfied.

 

6



--------------------------------------------------------------------------------

9. Treatment of Parachute Payments.

(a) In the event that it shall be determined (as hereafter provided) that any
payment by the Company to or for the benefit of [Executive/Employee], whether
paid or payable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, or the lapse or termination of
any restriction on or the vesting or exercisability of any of the foregoing
(collectively, a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
considered “contingent on a change in ownership or control” of the Company,
within the meaning of Section 280G of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the “Excise
Tax”), then the amount of the cash Severance Benefits payable to
[Executive/Employee] hereunder shall be reduced and then the noncash payments
and benefits hereunder shall be reduced, to the extent necessary so that no
portion of the Payments is subject to the Excise Tax; provided, however, that
[Executive/Employee] may elect (at any time prior to the payment of any Payments
under this Agreement) to have the noncash payments and benefits reduced (or
eliminated) prior to any reduction of the cash payments under this Agreement.
Notwithstanding the foregoing, payments or benefits under this Agreement will
not be reduced unless: (i) the net amount of the Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Payments) is greater than (ii) (A) the net amount of such Payments,
without reduction (but after subtracting the net amount of federal, state and
local income taxes on such Payments), minus (B) the amount of Excise Tax to
which [Executive/Employee] would be subject in respect of such unreduced
Payments.

(b) All determinations required to be made under this Section 9, including
whether an Excise Tax is payable by [Executive/Employee] and the amount of such
Excise Tax, shall be made in good faith by a nationally recognized accounting
firm (the “Accounting Firm”) selected by the Company. For purposes of the
computations required by this Section 9 to the extent not otherwise specified
here, reasonable assumptions and approximations may be made with respect to
applicable taxes and reasonable, good faith interpretations of the Code may be
relied upon and [Executive/Employee] shall be deemed to pay federal, state and
local income and payroll taxes at the highest marginal rate of taxation. The
Company and [Executive/Employee] shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or [Executive/Employee], as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination and calculations
contemplated by this Section. Any final determination by the Accounting Firm
shall be binding upon the Company and [Executive/Employee]. The Company shall
pay all fees and expenses of the Accounting Firm.

 

7



--------------------------------------------------------------------------------

10. Code Section 409A. If the Company (or, if applicable, the successor entity
thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A of the Code (Section 409A, together, with any
state law of similar effect, “Section 409A”) and [Executive/Employee] is, at the
time of the separation from service, a “specified employee” of the Company (or
any successor entity thereto), as such term is defined in
Section 409A(a)(2)(B)(i) (a “Specified Employee”), then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefits shall be delayed as follows:
on the earlier to occur of (i) the date that is six months and one day after
[Executive’s/Employee’s] separation from service and (ii) the date of
[Executive’s/Employee’s] death (such earlier date, the “Delayed Initial Payment
Date”), the Company (or the successor entity thereto, as applicable) shall
(A) pay to [Executive/Employee] a lump sum amount equal to the sum of the
Severance Benefits that [Executive/Employee] would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been delayed pursuant to this Section 10 and
(B) commence paying the balance of the Severance Benefits in accordance with the
original payment schedules set forth above. For the avoidance of doubt, it is
intended that (1) each installment of the Severance Benefits is a separate
“payment” for purposes of Section 409A, (2) all Severance Benefits satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under of Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9)(iii), and (3) the Severance Benefits
consisting of premiums paid under COBRA also satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation Section 1.409A-1(b)(9)(v).

11. Miscellaneous.

(a) Amendment. No provision of this Agreement may be amended unless such
amendment is signed by [Executive/Employee] and such officer as may be
specifically designated by the Board to sign on the Company’s behalf.

(b) Transfer and Assignment. The rights and obligations of [Executive/Employee]
under this Agreement may not be transferred or assigned without the prior
written consent of the Company. This Agreement shall be binding upon any person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company without regard to whether or not
such person or entity actively assumes the obligations hereunder.

(c) Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile or PDF of an executed counterpart
signature page hereof by a party hereto shall constitute due execution and
delivery of this Agreement by such party.

(d) Nature of Obligations. Nothing contained herein shall create or require the
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that [Executive/Employee] acquires a right to
receive benefits from the Company hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Company.

 

8



--------------------------------------------------------------------------------

(e) ERISA. For purposes of the Employee Retirement Income Security Act of 1974,
this Agreement is intended to be a severance pay employee welfare benefit plan,
and not an employee pension plan, and shall be construed and administered with
that intention.

(f) Prior Employment. [Executive/Employee] represents and warrants that
acceptance of employment with the Company has not breached, and the performance
of his or her employment duties to the Company will not breach, any duty owed by
[Executive/Employee] to any prior employer or other person.

(g) Headings. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In the event of a conflict between a heading and the content of
a Section, the content of the Section shall control.

(h) Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable under any
applicable law, such event shall not affect or render invalid or unenforceable
any other provision of this Agreement and shall not affect the application of
any provision to other persons or circumstances, and, if possible, the invalid
or unenforceable provision shall be modified to become valid and enforceable to
the greatest extent consistent with the general intent of the parties hereunder.

(i) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, permitted
assigns, heirs, executors and administrators.

(j) Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (A) on the delivery date if hand-delivered or
sent by facsimile transmittal, (B) on the following business day if sent by
documented overnight delivery service, and (C) within five (5) business days if
sent by certified or registered mail, return receipt requested, postage prepaid,
in each case addressed to the respective addresses set forth below or any other
address as may be designated in writing by the affected party:

To the Company:

Medivation, Inc.

201 Spear Street, 3rd Floor

San Francisco, CA 94105

Attention: Chief Financial Officer

To [Executive/Employee]:

_____________________________________

_____________________________________

_____________________________________

 

9



--------------------------------------------------------------------------------

(k) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and supersedes all prior agreements, arrangements and communications,
whether oral or written, pertaining to the subject matter of hereof. This
Agreement provides the exclusive benefits that [Executive/Employee] may become
eligible to receive upon a Qualifying Termination, and shall supersede any other
severance plan, policy or practice, whether formal or informal, written or
unwritten, previously announced or maintained by the Company (with the exception
of any provisions contained in any equity incentive plan or award agreement
providing for accelerated vesting of option shares upon or following a
Qualifying Termination).

(l) No Implied Employment Contract. This Agreement shall not be deemed (i) to
give [Executive/Employee] or any other person any right to be retained in the
employ of the Company or (ii) to interfere with the right of the Company to
discharge [Executive/Employee] or any other person at any time, with or without
cause, which right is hereby reserved.

(m) Waiver. Any party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Agreement. The rights granted the parties herein are
cumulative and shall not constitute a waiver of any party’s right to assert all
other legal remedies available to it under the circumstances.

(n) Circular 230 Disclaimer. The following disclaimer is provided in accordance
with the Internal Revenue Service’s Circular 230 (21 CFR Part 10). Any advice in
this Agreement is not intended or written to be used, and it cannot be used, by
[Executive/Employee] for the purpose of avoiding any penalties that may be
imposed on [Executive/Employee]. Any advice in this Agreement was written to
support the promotion or marketing of participation in the Company’s change of
control severance benefit program. [Executive/Employee] should seek advice based
on his or her particular circumstances from an independent tax advisor.

(o) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the laws of the State of California without regard
to conflict of laws principles.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

MEDIVATION, INC.     [Executive/Employee] By:           Its:   President and
Chief Executive Officer      

 

10



--------------------------------------------------------------------------------

Exhibit A   –   Release Agreement For Employees 40 Or Older (Group Termination)
Exhibit B   –   Release Agreement For Employees 40 Or Older (Individual
Termination) Exhibit C   –   Release Agreement For Employees Under 40 Years Old
(Individual or Group Termination)

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT FOR EMPLOYEES 40 OR OLDER

(GROUP TERMINATION)

As provided in the CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT dated
            , 2009 (the “Agreement”) between me and Medivation, Inc. (the
“Company”), I will be eligible for certain severance benefits related to a
Qualifying Termination following a Change of Control if I enter into this
Release Agreement (the “Release”). I am not relying on any promise or
representation by the Company that is not expressly stated in the Agreement.
Certain capitalized terms used in this Release are defined in the Agreement.

I hereby acknowledge and reaffirm my obligations under my Proprietary Agreement
with the Company.

In consideration of the Severance Benefits, and other consideration, provided to
me under the Agreement that I am not otherwise entitled to receive, and except
as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right

 

A-1



--------------------------------------------------------------------------------

to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (1) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily sign it sooner); (4) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to the Chief Employee Officer of the Company; and
(5) the Release will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (the “Release Effective Date”).

I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

 

A-2



--------------------------------------------------------------------------------

I acknowledge that to become effective, I must: (1) sign and return this Release
to the Company within forty-five (45) days after I am requested to sign it by
the Company or its successor (as applicable); and (2) I must not revoke it
thereafter.

 

[EXECUTIVE/EMPLOYEE]   Printed Name:     Date:    

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT FOR EMPLOYEES 40 OR OLDER

(INDIVIDUAL TERMINATION)

As provided in the CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT dated
            , 2009 (the “Agreement”) between me and Medivation, Inc. (the
“Company”), I will be eligible for certain severance benefits related to a
Qualifying Termination following a Change of Control if I enter into this
Release Agreement (the “Release”). I am not relying on any promise or
representation by the Company that is not expressly stated in the Agreement.
Certain capitalized terms used in this Release are defined in the Agreement.

I hereby acknowledge and reaffirm my obligations under my Proprietary Agreement
with the Company.

In consideration of the Severance Benefits, and other consideration, provided to
me under the Agreement that I am not otherwise entitled to receive, and except
as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

 

B-1



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (1) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (4) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to the Chief Executive Officer of the Company; and
(5) the Release will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (the “Release Effective Date”).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

 

B-2



--------------------------------------------------------------------------------

I acknowledge that to become effective, I must: (1) sign and return this Release
to the Company within twenty-one (21) days after I am requested to sign it by
the Company or its successor (as applicable); and (2) I must not revoke it
thereafter.

 

[EXECUTIVE/EMPLOYEE]   Printed Name:     Date:    

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

RELEASE AGREEMENT FOR EMPLOYEES UNDER 40 YEARS OLD

(INDIVIDUAL OR GROUP TERMINATION)

As provided in the CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT dated
            , 2009 (the “Agreement”) between me and Medivation, Inc. (the
“Company”), I will be eligible for certain severance benefits related to a
Qualifying Termination following a Change of Control if I enter into this
Release Agreement (the “Release”). I am not relying on any promise or
representation by the Company that is not expressly stated in the Agreement.
Certain capitalized terms used in this Release are defined in the Agreement.

I hereby acknowledge and reaffirm my obligations under my Proprietary Agreement
with the Company.

In consideration of the Severance Benefits, and other consideration, provided to
me under the Agreement that I am not otherwise entitled to receive, and except
as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Employee Retirement Income Security Act of 1974 (as amended),
and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right

 

C-1



--------------------------------------------------------------------------------

to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

This Release will be effective as of the first business day that I return the
signed Release to the Company (the “Release Effective Date”).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company within fourteen (14) days after I am requested to sign it by the
Company or its successor (as applicable).

 

[EXECUTIVE/EMPLOYEE]   Printed Name:     Date:    

 

C-2